                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        PRIYA SANGER, et al.,                            Case No. 18-cv-07204-JCS
                                                         Plaintiffs,
                                   8
                                                                                             ORDER REGARDING MOTION FOR
                                                   v.                                        SUMMARY JUDGMENT
                                   9

                                  10        AHE AHN, et al.,                                 Re: Dkt. No. 53
                                                         Defendants.
                                  11

                                  12   I.       INTRODUCTION
Northern District of California
 United States District Court




                                  13            Plaintiffs Priya Sanger and Michael Sanger are co-own a residential building in San

                                  14   Francisco as a tenancy in common with non-party Leah Ahn and another individual who is not

                                  15   involved with the facts of this case. The Sangers brought this action under California’s Uniform

                                  16   Voidable Transactions Act (the “UVTA”) challenging a deed of trust recorded on March 18, 2013

                                  17   by Defendant Lance Ahn (Leah Ahn’s brother) on behalf of Defendant Ahe Ahn (Leah Ahn and

                                  18   Lance Ahn’s mother), which placed in trust Leah Ahn’s interest in the tenancy in common,

                                  19   purportedly to secure Leah Ahn’s repayment of a promissory note in favor of Ahe Ahn. The

                                  20   Ahns1 now move for summary judgment. The Court held a hearing on October 11, 2019. For the

                                  21   reasons discussed below, the motion is DENIED.2

                                  22   II.      BACKGROUND
                                  23            Most of the facts relevant to the arguments raised in the present motion are not in dispute.

                                  24   The Sangers and Leah Ahn, along with another non-party, own a residential building in San

                                  25

                                  26   1
                                         This order uses the term “the Ahns” in some instances to refer only to Defendants Lance Ahn
                                  27   and Ahe Ahn. Nothing in this order should be construed as attributing any litigation conduct in
                                       this case to non-party Leah Ahn.
                                       2
                                  28     The parties have consented to the jurisdiction of the undersigned magistrate judge for all
                                       purposes pursuant to 28 U.S.C. § 636(c).
                                   1   Francisco as tenants in common, subject to a mortgage on the property as a whole. The tenancy in

                                   2   common is governed by a contract, the “Tenancy in Common Agreement” (“TICA”), which sets

                                   3   forth each cotenant’s interest in the property, share of the mortgage obligation, and other rights

                                   4   and duties. Leah Ahn’s share of the tenancy in common has at all relevant times been worth more

                                   5   than her share of the amount due on the mortgage but less than the total amount due.

                                   6          The Sangers contend that Leah Ahn has been delinquent in her mortgage payments and

                                   7   other obligations for many years. They obtained a ruling to that effect from an arbitrator, which a

                                   8   California state court affirmed as a judgment in 2012. The judgment was amended several times

                                   9   in the years since then to reflect increasing amounts owed by Leah Ahn. The Sangers obtained a

                                  10   writ of execution against Leah Ahn in 2013 and an order of sale for her interest in the property in

                                  11   2014, but Leah Ahn filed for bankruptcy, halting a planned sheriff’s sale. In 2017, a bankruptcy

                                  12   court determined that the Sangers’ abstract of judgment was invalid for failure to sufficiently
Northern District of California
 United States District Court




                                  13   identify the Sangers and judgment creditors, and Judge Tigar affirmed that decision on appeal to

                                  14   the district court in 2018. An appeal of that decision to the Ninth Circuit remains pending, with

                                  15   oral argument scheduled for October 22, 2019. See Ahn v. Sanger, No. 18-16794 (9th Cir.).

                                  16          The Sangers filed this action in state court seeking to void the deed of trust and recover

                                  17   damages under the UVTA. The Ahns removed to this Court, and this Court granted the Sangers’

                                  18   motion for a preliminary injunction barring the Ahns from foreclosing under the deed of trust

                                  19   pending the outcome of litigation. The Sangers filed their operative first amended complaint

                                  20   (“FAC,” dkt. 41) after the Court granted in part a motion for judgment on the pleadings. The

                                  21   Court recently denied a motion by the Sangers for leave to amend their complaint further after the

                                  22   deadline set by a scheduling order for amendment had expired.

                                  23          In their present motion for summary judgment, the Ahns contend that the UVTA does not

                                  24   apply because there was no “transfer” of an “asset” as those terms are defined in the statute, as a

                                  25   result of the total amount due on the mortgage exceeding the value of Leah Ahn’s interest in the

                                  26   tenancy in common. Mot. (dkt. 53) at 4–10. The Ahns also argue that they are entitled to

                                  27   judgment on the Sangers’ claim against Lance Ahn, because Lance Ahn was is neither the

                                  28   transferee nor a person for whose benefit a transfer was made, and because the purported defects
                                                                                         2
                                   1   in the Sangers’ underlying claim are fatal to any derivative claim against Lance Ahn based on a

                                   2   theory of conspiracy. Id. at 10–11. The Ahns’ motion also briefly suggests that the Ahns are

                                   3   entitled to summary judgment because the Sangers are unsecured creditors. Id. at 8.

                                   4          The Ahns’ motion does not include a number of arguments first raised in their reply brief:

                                   5   (1) whether the Sangers’ complaint sufficiently alleged that Leah Ahn’s interest was of greater

                                   6   value than relevant encumbrances, an issue that is regardless better suited for motion at the

                                   7   pleading stage than at summary judgment, see Reply (dkt. 67) at 7–8; (2) whether the Sangers

                                   8   should be estopped from claiming they are secured creditors, an issue that is regardless irrelevant

                                   9   to the outcome of this motion for reasons discussed below, see id. at 8–10; (3) whether Lance

                                  10   Ahn’s role was merely “administrative” such that he cannot be held liable as a coconspirator, id. at

                                  11   12; and (4) whether the opinions of the Sangers’ expert witness regarding the value of the property

                                  12   should be excluded,3 id. at 13–15. The Sangers had no opportunity to respond to these arguments,
Northern District of California
 United States District Court




                                  13   and the Court declines to consider them.

                                  14   III.   ANALYSIS
                                  15          A.    Legal Standard
                                  16          Summary judgment on a claim or defense is appropriate “if the movant shows that there is

                                  17   no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

                                  18   law.” Fed. R. Civ. P. 56(a). In order to prevail, a party moving for summary judgment must show

                                  19   the absence of a genuine issue of material fact with respect to an essential element of the non-

                                  20   moving party’s claim, or to a defense on which the non-moving party will bear the burden of

                                  21   persuasion at trial. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

                                  22          Once the movant has made this showing, the burden then shifts to the party opposing

                                  23   summary judgment to designate “‘specific facts showing there is a genuine issue for trial.’” Id.

                                  24   (citation omitted); see also Fed. R. Civ. P. 56(c)(1) (“A party asserting that a fact . . . is genuinely

                                  25
                                       3
                                  26     The case management order in this case calls for challenges to expert testimony to be presented
                                       in Daubert motions, to be filed separately from but heard concurrently with motions for summary
                                  27   judgment. See Case Mgmt. & Pretrial Order (dkt. 40) § III. Pursuant to the parties’ stipulation,
                                       the Ahns filed their summary judgment motion earlier than the originally scheduled date for such
                                  28   motions, well before the deadline for completing expert discovery. If the Ahns wish to file a
                                       Daubert motion, they may do so on the schedule discussed at the October 11, 2019 hearing.
                                                                                        3
                                   1   disputed must support the assertion by . . . citing to particular parts of materials in the record

                                   2   . . . .”). “[T]he inquiry involved in a ruling on a motion for summary judgment . . . implicates the

                                   3   substantive evidentiary standard of proof that would apply at the trial on the merits.” Anderson v.

                                   4   Liberty Lobby Inc., 477 U.S. 242, 252 (1986). The non-moving party has the burden of

                                   5   identifying, with reasonable particularity, the evidence that precludes summary judgment. Keenan

                                   6   v. Allan, 91 F.3d 1275, 1279 (9th Cir. 1996). Thus, it is not the task of the court to scour the

                                   7   record in search of a genuine issue of triable fact. Id.; see Carmen v. S.F. Unified Sch. Dist., 237

                                   8   F.3d 1026, 1031 (9th Cir. 2001); Fed. R. Civ. P. 56(c)(3).

                                   9          A party need not present evidence to support or oppose a motion for summary judgment in

                                  10   a form that would be admissible at trial, but the contents of the parties’ evidence must be amenable

                                  11   to presentation in an admissible form. See Fraser v. Goodale, 342 F.3d 1032, 1036−37 (9th Cir.

                                  12   2003). Neither conclusory, speculative testimony in affidavits nor arguments in moving papers
Northern District of California
 United States District Court




                                  13   are sufficient to raise genuine issues of fact and defeat summary judgment. Thornhill Publ’g Co.,

                                  14   Inc. v. GTE Corp., 594 F.2d 730, 738 (9th Cir. 1979). On summary judgment, the court draws all

                                  15   reasonable factual inferences in favor of the non-movant, Scott v. Harris, 550 U.S. 372, 378

                                  16   (2007), but where a rational trier of fact could not find for the non-moving party based on the

                                  17   record as a whole, there is no “genuine issue for trial” and summary judgment is appropriate.

                                  18   Matsushita Elec. Indus. Co. v. Zenith Radio, 475 U.S. 574, 587 (1986).

                                  19          B.    The UVTA
                                  20          The Sangers seek to void Ahe Ahn’s deed of trust pursuant to California Civil Code

                                  21   section 3439.04, which governs transactions voidable by present or future creditors. FAC ¶ 64.4

                                  22   “There are two theories under which a [creditor] may proceed under [section 3439.04]: actual

                                  23   fraud or constructive fraud.” Donell v. Kowell, 533 F.3d 762, 770 (9th Cir. 2008) (applying

                                  24   California law). Under the former theory, a plaintiff must show “actual intent to hinder, delay, or

                                  25   defraud any creditor of the debtor,” which may be based on a number of non-exclusive factors

                                  26   enumerated in the statute. Cal. Civ. Code § 3439.04(a)(1), (b). As an alternative to showing

                                  27
                                       4
                                  28     The Sangers do not rely on the test of section 3439.05, which only applies to creditors whose
                                       claims arose before the transactions or obligation sought to be voided.
                                                                                         4
                                   1   actual intent to hinder, delay, or defraud, a plaintiff may also prevail on a theory of constructive

                                   2   fraud by showing that the debtor transferred property or incurred an obligation “[w]ithout

                                   3   receiving equivalent value in exchange” and at least one of the following: either the debtor “[w]as

                                   4   engaged or was about to engage in a business or a transaction for which the remaining assets of the

                                   5   debtor were unreasonably small in relation to the business or transaction,” or the debtor

                                   6   “[i]ntended to incur, or believed or reasonably should have believed that the debtor would incur,

                                   7   debts beyond the debtor’s ability to pay as they became due.” Cal. Civ. Code § 3439.04(a)(2).

                                   8          The Ahns’ arguments here focus not on whether the deed of trust was “fraudulent” within

                                   9   the meaning of the UVTA,5 but instead whether it was a transfer of an “asset” as that term is

                                  10   defined by the statute, and whether the Sangers were prejudiced by the purported transfer.

                                  11          The UVTA applies to “transfers,” defined as “every mode, direct or indirect, absolute or

                                  12   conditional, voluntary or involuntary, of disposing of or parting with an asset or an interest in an
Northern District of California
 United States District Court




                                  13   asset, and includes payment of money, release, lease, license, and creation of a lien or other

                                  14   encumbrance.” Cal. Civ. Code § 3439.01(m). The statute defines an “asset” broadly as “property

                                  15   of a debtor,” but excludes (among other exceptions) “[p]roperty to the extent it is encumbered by a

                                  16   valid lien.” Id. § 3439.01(a). “Property” is defined as “anything that may be the subject of

                                  17   ownership.” Id. § 3439.01(j). A “valid lien” is defined as “a lien that is effective against the

                                  18   holder of a judicial lien subsequently obtained by legal or equitable process or proceedings.” Id.

                                  19   § 3439.01(n).

                                  20          To bring a claim under the UVTA, a creditor must affirmatively show prejudice as a result

                                  21   of the challenged transfer. Mehrtash v. Mehrtash, 93 Cal. App. 4th 75, 80 (2001). The transfer

                                  22   must cause “property [the plaintiff] otherwise would be able to subject to the payment of [the

                                  23   plaintiff’s] debt” to be placed “beyond [the plaintiff’s] reach.” Id. (citation and internal quotation

                                  24   marks omitted).

                                  25

                                  26
                                       5
                                         The Sangers argue briefly in their opposition brief that the Ahns “admit the Sangers’ allegations
                                       of fraud.” Opp’n at 6. The motion includes no such admission. More accurately, the present
                                  27   motion does not challenge the Sangers’ ability to produce evidence at least establishing a genuine
                                       issue of material fact as to whether the purported transfer was fraudulent within the meaning of the
                                  28   UVTA. The Sangers therefore had no obligation to present such evidence with their opposition
                                       brief, and the Court has no occasion to consider whether they could do so.
                                                                                         5
                                   1          C.    Encumbrances on Tenancies in Common and the UVTA

                                   2          The Ahns rely heavily on a California appellate court’s decision in Schoenfeld v. Norberg,

                                   3   11 Cal. App. 3d 755 (1970). That case did not involve a claim under the UVTA, but instead a

                                   4   judgment creditor’s efforts to force a sale of a judgment debtor’s home. See id. at 758–59. The

                                   5   home was worth $35,000, it was subject to other liens and encumbrances of $9,099, and the

                                   6   judgment debtor was entitled to a homestead exemption of $12,500. Id. at 759. The trial court

                                   7   ordered a sale without resolving whether the judgment debtor and his wife owned the home as

                                   8   community property or as a joint tenancy. Id. The appellate court reversed, holding that the trial

                                   9   court erred in failing to resolve that question because if the home was community property, the

                                  10   entirety of it could be reached to satisfy the husband’s debt, while if it was a joint tenancy, only

                                  11   the husband’s interest could be sold. Id. at 760–61. The appellate court also held that, if the

                                  12   property was held as a joint tenancy and the husband’s interest was to be sold, the homestead
Northern District of California
 United States District Court




                                  13   exemption and encumbrances would apply in full to that one-half interest. Id. at 761–67. The

                                  14   appellate court’s analysis of encumbrances reads as follows:

                                  15                  One cotenant may encumber his undivided interest in property
                                                      without the consent of the other tenants; the encumbrance affects his
                                  16                  interest only. (Haster v. Blair (1940) 41 Cal.App.2d 896, 898; 13
                                                      Cal.Jur.2d, Cotenancy, § 38, p. 325.) A creditor may levy only on the
                                  17                  interest of the debtor joint tenant (Rupp v. Kahn (1966) 246
                                                      Cal.App.2d 188, 195; 2 Miller and Starr, Current Law of California
                                  18                  Real Estate, § 535, pp. 736–737). Where an encumbrance affects only
                                                      the debtor tenant’s interest, it obviously must be discharged in full in
                                  19                  an execution sale.
                                  20                  In the present case, the encumbrance is a mortgage jointly given by
                                                      both husband and wife on the entire property. Therefore the question
                                  21                  arises whether the sale must net sufficient proceeds to discharge the
                                                      entire encumbrance in order for the husband’s interest to be sold or
                                  22                  whether the encumbrance will be apportioned and only one-half of it
                                                      discharged. Only the first alternative is workable. In the case of a joint
                                  23                  encumbrance, each cotenant’s interest, as part of the entirety, is
                                                      vulnerable to sale for the total debt; a creditor may foreclose against
                                  24                  one cotenant’s interest to satisfy the debt. (Powell on Real Property,
                                                      § 607, p. 630.) Therefore, the mortgage, while jointly given by
                                  25                  husband and wife, constitutes an encumbrance on husband’s interest.
                                                      If only one-half of the debt secured by the encumbrance were
                                  26                  discharged, the creditor could still go against the interest of the
                                                      purchaser to obtain satisfaction of the other half of the debt. Such a
                                  27                  result would be contrary to the requirement of section 1254 [of the
                                  28
                                                                                          6
                                                      California Civil Code at the time of the decision6] that all liens and
                                   1                  encumbrances on the interest to be sold be discharged.
                                   2                  Therefore, we conclude that the husband’s interest cannot be sold
                                                      unless its value exceeds the amount of the joint encumbrance. The
                                   3                  purchaser, having in effect paid off the entire encumbrance, would be
                                                      entitled to contribution from the other tenant or tenants (in this case
                                   4                  the wife). (Conley v. Sharpe (1943) 58 Cal.App.2d 145, 155–156;
                                                      Jamison v. Cotton (1933) 136 Cal.App. 127, 129.)
                                   5
                                                      . . . Under the facts which have been determined in this case, the
                                   6                  property cannot be sold if it is held in joint tenancy; the husband’s
                                                      interest does not exceed the sum of the joint encumbrance and the
                                   7                  homestead exemption.
                                   8   Id. at 765–67. The Schoenfeld court acknowledged that its holding established “severe limitations

                                   9   . . . on the situations in which a sale of property held in cotenancy between the judgment debtor-

                                  10   homestead claimant and another party could be ordered,” but concluded that it was bound by

                                  11   statutory language “apparently adopted without consideration of encumbrances on jointly owned

                                  12   property.” Id. at 766. A more recent California appellate decision quoted Schoenfeld for the
Northern District of California
 United States District Court




                                  13   proposition that a debtor’s interest in a tenancy in common “can be sold at execution only if its

                                  14   appraised value exceeds the value of any homestead exemption plus the total value of joint

                                  15   encumbrances on the entire property,” but that case involved attorney malpractice claims, and

                                  16   Schoenfeld was at most tangentially relevant to its outcome. Dang v. Smith, 190 Cal. App. 4th

                                  17   646, 661 (2010).

                                  18          The Sangers argue that Schoenfeld is inapposite because it considered power to order a

                                  19   judgment sale rather than the definition of an “asset” under the UVTA, but cite no authority

                                  20   distinguishing Schoenfeld or reaching a different conclusion with respect to the UVTA. The only

                                  21   case cited by the Sangers at all relevant to this issue is Romo v. Stewart Title of California, 35 Cal.

                                  22   App. 4th 1609 (1995), which explains that a buyer at a nonjudicial foreclosure takes title subject to

                                  23   any senior liens.

                                  24            The Ninth Circuit distinguished Schoenfeld in a 1991 bankruptcy case not cited by either

                                  25   party here, holding “that Schoenfeld is a case about powers of sale rather than a case about

                                  26
                                       6
                                  27     The relevant statutes have since been moved to the Code of Civil Procedure and renumbered.
                                       See Dang v. Smith, 190 Cal. App. 4th 646, 661 n.9 (2010). As discussed in a separate footnote
                                  28   below, but not addressed by Dang or other recent decisions citing Schoenfeld, changes to the
                                       statutes would seem to undermine Schoenfeld’s reasoning.
                                                                                       7
                                   1   valuation.” In re Reed, 940 F.2d 1317, 1323 (9th Cir. 1991). Much like in Schoenfeld, the

                                   2   bankruptcy debtor in Reed held a residence as a joint tenancy with his wife, and the value of

                                   3   encumbrances and his homestead exemption exceeded the value of his one-half interest, but not

                                   4   the value of the residence as a whole. Id. at 1322–23 & nn.6, 9. The debtor and his wife sold the

                                   5   home while the bankruptcy was pending. Id. at 1320. The Ninth Circuit affirmed a preliminary

                                   6   injunction issued by the bankruptcy court requiring the debtor to turn over net proceeds of the sale

                                   7   to the bankruptcy estate. Id.

                                   8          The Ninth Circuit acknowledged that “[c]ases interpreting Schoenfeld have strictly adhered

                                   9   to its mandate that, when calculating a Debtor’s equity in a joint-tenancy interest for creditor sale

                                  10   purposes, one must subtract the full value of the outstanding liens and encumbrances and the

                                  11   homestead exemption from the Debtor’s one-half interest in the fair market value,” and no sale can

                                  12   be ordered on behalf of a creditor where the result is negative. Id. at 1322 (citing bankruptcy court
Northern District of California
 United States District Court




                                  13   decisions).7 The panel stated two independent reasons for its conclusion that Schoenfeld did not

                                  14   allow the debtor to keep the proceeds of the sale that actually occurred: first, that a bankruptcy

                                  15   trustee (unlike a normal creditor) has the authority to compel the sale of an entire joint tenancy

                                  16   under certain circumstances and “Schoenfeld itself makes it clear that there is no problem and its

                                  17

                                  18   7
                                         This Court has serious doubts both as to whether Schoenfeld was correctly decided at the time
                                  19   and, if it was, as to whether it remains good law in light of subsequent statutory amendments.
                                       Schoenfeld relied on a then-existing section of the Civil Code providing that, when a homestead
                                  20   exemption is claimed, then “‘[i]f, from the [appraiser’s] report, it appears to the judge that the
                                       land claimed exceeds in value, over and above all liens and encumbrances thereon, the amount of
                                  21   the homestead exemption, and that it cannot be divided, he must make an order directing its sale
                                       under the execution.’” Schoenfeld v. Norberg, 11 Cal. App. 3d 755, 761–62 (1970) (quoting Cal.
                                  22   Civ. Code § 1254) (second alteration in original). The statute discusses circumstances where a
                                       judge must order a sale; it is not clear that a judge would lack such authority if those conditions
                                  23   were not met. Regardless, section 1254 of the Civil Code was repealed in 1983. The current
                                       equivalent statute includes the following somewhat similar provision: “The court shall make an
                                  24   order for sale of the dwelling subject to the homestead exemption, unless the court determines that
                                       the sale of the dwelling would not be likely to produce a bid sufficient to satisfy any part of the
                                  25   amount due on the judgment pursuant to Section 704.800 [requiring a bid to exceed all
                                       exemptions, liens, and encumbrances].” Cal. Civ. Proc. Code § 704.780(b). Based on the plain
                                  26   language of the current statute, it appears that even where total encumbrances on the property as a
                                       whole exceeded the value of a cotenant’s individual share, a court would be required to order a
                                  27   sale if it determined that a buyer—perhaps another cotenant, or perhaps a third party willing to
                                       rely on the right to receive contribution from other cotenants—would likely bid high enough to
                                  28   satisfy the full encumbrance. In this case, however, Schoenfeld is inapposite even if valid, and the
                                       Court need not resolve whether the California Supreme Court would likely follow its rule.
                                                                                           8
                                   1   formula need not be applied when the property is subject to sale in its entirety,” and second, that

                                   2   “[t]o hold that there is no value to a Debtor’s interest in an asset unless that interest exceeds the

                                   3   full value of all outstanding encumbrances and the homestead exemption would also ignore the

                                   4   final mandate of Schoenfeld” by disregarding Schoenfeld’s acknowledgment that a purchaser who

                                   5   paid off the full encumbrance would be entitled to contribution from cotenants. Id. at 1323.

                                   6          The relevant case law provides little guidance as to how the UVTA applies to

                                   7   encumbrances on tenancies in common. In the absence of precedent so holding, this Court

                                   8   declines to adopt the unintuitive rule that a fractional interest in a tenancy in common must exceed

                                   9   the value of encumbrances on the property as a whole to constitute an “asset.” As the Court noted

                                  10   at the hearing, such a rule would countenance intentionally fraudulent transfers of assets with real

                                  11   net value so long as a total encumbrance on the whole of a tenancy in common exceeded the value

                                  12   of a defendant’s fractional interest, regardless of the how the value of that interest compares to a
Northern District of California
 United States District Court




                                  13   proportionate share of the encumbrance.8 Such a rule would be particularly inappropriate under

                                  14   the circumstances of this case, where the Sangers are cotenants in the property at issue and would

                                  15   likely have avenues to reach the property that are not available to a typical creditor.9 See Sanger

                                  16
                                       8
                                  17     The Ahns rely on a decision of the Eight Circuit Bankruptcy Appellate Panel stating that a court
                                       cannot “substitute its own definition for the term ‘asset’” for the one provided by the Minnesota’s
                                  18   version of the UVTA. See In re Wintz Cos., 230 B.R. 848, 861 (B.A.P. 8th Cir. 1999). Wintz
                                       reversed a bankruptcy court for finding value based on a stream of rental income rather than
                                  19   comparing the assessable value of the property at issue to encumbrances on the property. The
                                       decision does not speak to whether a cotenant’s interest should be compared to full or
                                  20   proportionate encumbrances. To the extent that the reasoning of Wintz might be read as
                                       inconsistent with the decision here, this Court would respectfully find such reasoning to be
                                  21   unpersuasive.
                                       9
                                         The Ahns argue in their reply brief that any other interest the Sangers might have had under the
                                  22   TICA were extinguished by the Sangers’ choice to obtain a judgment. Reply at 5. That may be so
                                       for the amount Leah Ahn owed at the time of the judgment, but does not account for Leah Ahn’s
                                  23   purported continuing failure to pay her share of the mortgage. See Sanger Decl. re Prelim. Inj.
                                       (dkt. 6) ¶ 9. Along the same lines, Leah Ahn’s alleged failure to make payments after the date the
                                  24   deed of trust was recorded undermines the Ahns’ argument that the Sangers have not shown harm
                                       resulting from the deed of trust because a lien purportedly created by the TICA (as asserted by the
                                  25   Sangers, but disputed by the Ahns) could have priority of the deed of trust. Even if that were so
                                       for payments Leah Ahn failed to make before the deed of trust was recorded, it would not hold
                                  26   true for payments after that date. The Ahns also argue that the claim alleged in the Sangers’
                                       complaint is based solely on the judgment, but rely for that assertion on the Sangers’
                                  27   characterization of their original complaint in a brief on a previous motion, without addressing the
                                       operative first amended complaint, which is not so limited. See Reply at 5; FAC ¶¶ 15, 40, 44, 63,
                                  28   66 (alleging that Leah Ahn continues to fail to pay her share of the mortgage and asserting that the
                                       deed of trust impaired the Sangers’ ability to satisfy not only the judgment against Leah Ahn, but
                                                                                          9
                                   1   Decl. (dkt. 64) ¶ 6 (stating that the Sangers would pay down their share of the mortgage if needed

                                   2   to obtain a sale of Leah Ahn’s share of the property); Sanger Decl. Ex. A (TICA) § 14.8

                                   3   (providing for a right of nonjudicial foreclosure in the event of default); Romo v. Stewart Title of

                                   4   Cal., 35 Cal. App. 4th 1609, 1614 (1995) (explaining that a nonjudicial foreclosure sale may be

                                   5   conducted regardless of senior liens, with the buyer taking title subject to such liens); cf. Reed, 940

                                   6   F.2d at 1323 (distinguishing Schoenfeld in the context of bankruptcy in light of a bankruptcy

                                   7   trustee’s greater power to effect a sale as compared to a typical creditor).

                                   8           The language of the UVTA does not compel a holding that a tenancy-in-common interest

                                   9   is not an “asset” where a shared mortgage exceeds the value of the individual interest, but the

                                  10   individual share of that mortgage does not. The Court declines to so hold. While there might be

                                  11   circumstances where Schoenfeld could nullify any prejudice as a result of a transfer of a fractional

                                  12   interest of lesser value than an encumbrance on the property as a whole, because Schoenfeld’s bar
Northern District of California
 United States District Court




                                  13   against a subsequent forced sale would result in the property remaining outside the creditor’s reach

                                  14   regardless of whether the transfer occurred, this is not such a case.

                                  15           D.   Unsecured Creditors and the UVTA
                                  16           The parties dispute whether the Sangers have a secured interest in the property at issue.

                                  17   The Court need not decide that issue, because the UVTA protects both secured and unsecured

                                  18   creditors.

                                  19           The Ahns rely on a 1994 California decision and a 2015 Utah decision for the proposition

                                  20   that unsecured creditors cannot proceed under the UVTA. Mot. at 8 (citing Tassone v. Tovar, 28

                                  21   Cal. App. 4th 765, 769 (1994); Rupp v. Moffo, 358 P.3d 1060, 1065 (Utah 2015)). In both cases,

                                  22   the relevant courts determined that senior encumbrances on or exemptions applicable to the

                                  23   properties at issue exceeded the value of the properties as a whole,10 and that either the plaintiffs

                                  24   were not harmed by the transfers or that no “transfer” of an “asset” occurred within the meaning of

                                  25   the statute. Tassone, 28 Cal. App. 4th at 768–69; Rupp, 358 P.3d at 1064–65. That proposition is

                                  26
                                  27   also “other obligations under the TICA”).
                                       10
                                          These cases were not faced with the question of whether to compare encumbrances on the
                                  28   property as a whole to the value of a fractional interest, as discussed above in this order’s
                                       consideration of Schoenfeld.
                                                                                         10
                                   1   neither controversial nor disputed in the present case.

                                   2          The Ahns quote a phrase from Rupp stating that “unsecured creditors are not harmed

                                   3   because they would never have been able to recover their debt by means of the encumbered

                                   4   property,” but fail to acknowledge that the phrase appears in a discussion of “property that is fully

                                   5   encumbered by a valid lien.” See Rupp, 358 P.3d at 1064–65; Mot. at 8. Rupp explicitly

                                   6   acknowledges that Utah’s codification of the UVTA, which is materially identical to California’s,

                                   7   contains no “indication that a creditor’s standing is contingent on any actual interest in the

                                   8   property at issue.” Rupp, 358 P.3d at 1063.

                                   9          To the extent that Tassone could be read as suggesting, as an alternative to its clearer

                                  10   holding that the debtor’s homestead exemption exceeded the value of the property at issue, that a

                                  11   creditor must have a lien on the property purportedly transferred in order to proceed under the

                                  12   UVTA, it is contrary to the language of the statute. A more recent California decision has
Northern District of California
 United States District Court




                                  13   explained that a plaintiff need not even have a judgment, much less a lien, at the time of the

                                  14   challenged transfer:

                                  15                  AUIC also argues Potter did not have a “claim” against Tovar[11], and
                                                      thus was not a “creditor” when Tovar executed the Release, because
                                  16                  Potter did not have a judgment against Tovar at the time. While AUIC
                                                      is correct that a creditor under the UVTA is “a person that has a
                                  17                  claim,” the word “claim” is not as narrowly defined as AUIC
                                                      contends. With an exception not pertinent here, a claim is “a right to
                                  18                  payment, whether or not the right is reduced to judgment, liquidated,
                                                      unliquidated, fixed, contingent, matured, unmatured, disputed,
                                  19                  undisputed, legal, equitable, secured, or unsecured.” (§ 3439.01,
                                                      subd. (b).)
                                  20
                                                      The plain language of section 3439.01 demonstrates an individual
                                  21                  need not have a judgment to have a claim, as does section 3439.04,
                                                      which provides certain transfers are voidable as to a creditor “whether
                                  22                  the creditor's claim arose before or after the transfer was made”
                                                      (§ 3439.04, subd. (a)). Though Potter did not have a judgment against
                                  23                  Tovar when the Release was executed, he had a claim against him. He
                                                      and Tovar were thus, respectively, a creditor and debtor under the
                                  24                  terms of the UVTA. (§ 3439.01, subds. (c), (e).)
                                  25   Potter v. All. United Ins. Co., 37 Cal. App. 5th 894, 909 (2019) (emphasis added).

                                  26          The UVTA is clear that an unsecured creditor may bring a claim to void a transfer. Cal.

                                  27

                                  28
                                       11
                                         Potter and Tassone involved different individuals with the surname “Tovar.” There does not
                                       appear to be any relevant connection between those individuals or the two cases.
                                                                                      11
                                   1   Civ. Code § 3439.01(b). Whether the Sangers were secured creditors is of no consequence.

                                   2            E.    Claim Against Lance Ahn
                                   3            The Ahns’ motion challenges the Sangers’ claim against Lance Ahn only on the grounds

                                   4   that: (1) Lance was not a transferee or beneficiary of the transfer; and (2) any claim against Lance

                                   5   Ahn based on a theory of conspiracy must fail for the same reasons that the Ahns argued they were

                                   6   entitled to summary judgment on the underlying claim against Ahe Ahn.

                                   7            The Sangers’ claim against Lance Ahn is based solely on a theory of conspiracy. See

                                   8   Opp’n at 8–9. The Court previously held that such a theory can be viable with respect to a claim

                                   9   under the UVTA, although the Sangers’ original complaint lacked sufficient allegations regarding

                                  10   Lance Ahn’s involvement to state such a claim. See Order Re Mot. for J. on the Pleadings (dkt.

                                  11   38) at 10–12.12 The Sangers subsequently filed their first amended complaint to cure that defect.

                                  12   The Ahns’ present motion does not contend that the Sangers lack sufficient evidence of Lance’s
Northern District of California
 United States District Court




                                  13   involvement in the transfer to hold him liable as a coconspirator. Although the Ahns briefly raise

                                  14   such arguments in their reply, the Court declines to consider arguments to which the Sangers had

                                  15   no opportunity to respond.

                                  16            The only basis for judgment on the Sangers’ claim against Lance Ahn as a coconspirator

                                  17   that the Court considers here is the argument raised in the Ahns’ motion: that the Ahns are entitled

                                  18   to judgment on the underlying claim against Ahe Ahn under the UVTA. Because the Court

                                  19   declines to grant judgment on the underlying claim for the reasons discussed above, the Court also

                                  20   declines to grant judgment on the claim against Lance Ahn as a coconspirator.

                                  21   IV.      CONCLUSION
                                  22            For the reasons discussed above, the Ahns’ motion for summary judgment is DENIED.

                                  23            IT IS SO ORDERED.

                                  24   Dated: October 15, 2019

                                  25                                                   ______________________________________
                                                                                       JOSEPH C. SPERO
                                  26                                                   Chief Magistrate Judge
                                  27

                                  28   12
                                            Sanger v. Ahn, No. 18-cv-07204-JCS, 2019 WL 1229660, at *6–7 (N.D. Cal. Mar. 15, 2019).
                                                                                      12
